DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s Amendments to the Claims filed on September 2, 2022 is respectfully acknowledged. Claims 1-23 are pending for examination.

Response to Arguments
3.	Applicant's arguments filed on September 2, 2022 have been fully considered but they are not persuasive. Applicant states that neither Park nor Noguchi disclose “a corrective mapping of a plurality of sections of a field view of a receiver where each of those sections has an associated correction factor and that information is used for correcting a subsequently determined location based on satellite signals received from satellites appearing in the respective sections”, because “the Noguchi reference mentions a correction factor but that has nothing to do with correcting GNSS satellite information”, but rather “for correcting the travel distance obtained using the odometer.” However, the Office’s position is that teachings in the Noguchi reference are cited that do not relate to the claimed invention. The arguments do not address the actual citations of the teachings used in the previous rejection. Therefore, the previous 35 U.S.C. 103 rejection of PARK et al. in view of Noguchi et al. is respectfully maintained as shown below.


Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: receiver means in claims 19-23, detector means and means associated with the first vehicle, for determining in claims 19 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA 35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9. 	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2020/0234574 A1) in view of Noguchi et al. (US 10,697,775 B2).

	Regarding claims 1, 10 and 19, PARK et al. discloses a system for determining vehicle location information (i.e. vehicle 100 may include a user interface apparatus 200, an object detecting apparatus 300, a communication apparatus 400, a driving control apparatus 500, a vehicle operating apparatus 600, an operation system 700, a navigation system 770, a sensing unit 120, an interface unit 130, a
memory 140, a controller 170, a power supply unit 190, and a vehicle control device 800) [0071, 0237; FIG. 7, 8], and a method of determining location information of a first vehicle, the system and method comprising:
	at least one receiver that is configured to be supported on a first vehicle (i.e. vehicle 100 may include a vehicle control device 800) [0237], the at least one receiver being configured to receive a communication from a second vehicle (i.e. vehicle control device 800 of the present invention may receive GPS information of another vehicle from another vehicle through the communication unit 810) [0245; FIG. 8] and a signal from each of a plurality of satellites (i.e. vehicle control device 800 may acquire a position of the mobile terminal by using a signal sent from a GPS satellite by using GPS module 812, which calculates distance information from three or more satellites) [0301-0303; FIG. 9];
	at least one detector supported on the first vehicle, the at least one detector being configured to detect a positional relationship between the first vehicle and the second vehicle (i.e. sensing unit 820 may sense second position information including a relative position between the present vehicle 100 and the other vehicle) [0283; FIG. 8]; and
	at least one processor associated with the first vehicle, the at least one processor being configured to determine a location of the first vehicle based on satellite signals received by the at least one receiver (i.e. processor 870 may receive position information of the present vehicle 100 by controlling the GPS module 812) [0300; FIG. 9], a location of the second vehicle based on the communication received by the at least one receiver (i.e. first position information of the other vehicle is received from the other vehicle through the V2X module 814 of vehicle control device 800) [0308; Fig. 8], a corrected location of the first vehicle based on the location of the second vehicle and the positional relationship between the first vehicle and the second vehicle (i.e. second position information of the other vehicle sensed by the sensing unit 820 may include distance information between the vehicle 100 and the other vehicle and angle information where the other vehicle is located
with respect to one direction of the vehicle 100. The processor 870 may reduce the error range of the location information of the vehicle 100 using the first position information of the other vehicle acquired by the GPS module of the other vehicle and received via the V2X module 814 and the second position information of the other vehicle sensed through the sensing unit 820, by applying a preset algorithm) [0335, 0336, 0368-0373; EQ. 1, 2].
	PARK et al. does not disclose the at least one processor being configured to determine a corrective mapping of a plurality of sections of a field of view of the at least one receiver, each of the sections having an associated correction factor that the at least one processor uses for correcting a subsequently determined location of the first vehicle based on satellite signals received from satellites appearing in the respective sections.
	However, Noguchi et al. discloses that first travel distance calculation unit 12 gives the correction factor calculation unit 14 an instruction for calculating a correction factor based on whether the reliability of the position information using the GNSS satellites 22 is greater than or equal to a reference level (i.e. Col. 21, lines 56 —Col. 22, line 11).
	Noguchi et al. further discloses that in the case where the road in the correction-factor calculation section is curved, the correction factor calculation unit 14 associates the value of angular velocity of the vehicle 2 measured during the time when the vehicle 2 travels in this correction-factor calculation section with the correction factor to record them. In addition, in the case where the correction-factor calculation section is in a slope road, the correction factor calculation unit 14 associates the inclination angle of the vehicle 2 measured during the time when the vehicle 2 travels in this correction-factor calculation section with the correction factor to record them. In addition, for example, in the case where the surface of a road in the correction-factor calculation section is icy, the correction factor calculation unit 14 associates the information indicating the icy road surface with the
correction factor to record them (Col. 22, lines 58 — Col. 23, line 6). The curvy road is interpreted as a section, and the slope road is interpreted as another section.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of PARK et al. to include the features of Noguchi et al. in order to calculate the travel distance of a vehicle that travels on roads under various situations, using a calculation method that matches each road environment.

	Regarding claims 2 and 12, PARK et al. in view of Noguchi et al. overcomes the system and method of claims 1 and 11 as shown in the rejection above.
PARK et al. does not disclose wherein the associated correction factor for a first one of the sections is different than the associated correction factor for a second one of the sections.
	However, Noguchi et al. discloses that the correction factor calculation unit 14 may calculate the correction factor for each condition of a road (Col. 8, lines 50-57).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of PARK et al. to include the features of Noguchi et al. in order to calculate the travel distance of a vehicle that travels on roads under various situations, using a calculation method that matches each road environment.

	Regarding claim 3, PARK et al. further discloses the system of claim1, wherein the at least one receiver comprises a first antenna for receiving the communication from the second vehicle (i.e. V2X antenna is provided) [0413] and a second antenna for receiving the signal from each of the plurality of satellites (i.e. GPS module 812 inherently comprises an antenna).
	Neither PARK et al. nor Noguchi et al. disclose that the corrective mapping is for the field of view of the second antenna.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of PARK et al. to include that the corrective mapping is for the field of view of the second antenna, since the teachings of PARK et al. facilitates position determination for reducing an error range of position information of a vehicle.

	Regarding claims 4 and 13, PARK et al. further discloses the system and method of claims 1 and 11, wherein the communication from the second vehicle includes an indication of:
	the location of the second vehicle (i.e. first position information of the other vehicle is received from the other vehicle through the V2X module 814 of vehicle control device 800) [0308; Fig. 8], a reliability of the location (i.e. accuracy) of the second vehicle, a speed of the second vehicle [0344], a size of the second vehicle [0344], and a shape (i.e. appearance) of at least a portion of the second vehicle [0346].

	Regarding claims 5 and 14, PARK et al. further discloses the system and method of claims 1 and 11, wherein the communication from the second vehicle comprises a basic safety message (BSM) that includes an indication of a reliability/accuracy of the location of the second vehicle [0344].

	Regarding claim 6, PARK et al. further discloses the system of claim1, wherein the at least one detector comprises at least one of a RADAR detector, a LIDAR detector, a vision based detector (i.e. sensing unit 820 including a vision sensor) [0424], or an ultrasound detector.

	Regarding claims 7 and 15, PARK et al. in view of Noguchi et al. overcomes the system and method of claims 1 and 11 as shown in the rejection above.
	Neither PARK et al. nor Noguchi et al. disclose wherein the at least one processor updates the corrective mapping based on a subsequently determined location of the first vehicle based on subsequently received satellite signals, a subsequently determined location of the second vehicle based on a subsequently received communication from the second vehicle, and a subsequently determined corrected location of the first vehicle; and replaces the corrective mapping with the updated corrective mapping.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of PARK et al. in view of Noguchi et al. to include wherein the at least one processor updates the corrective mapping based on a subsequently determined location of the first vehicle based on subsequently received satellite signals, a subsequently determined location of the second vehicle based on a subsequently received communication from the second vehicle, and a subsequently determined corrected location of the first vehicle; and replaces the corrective mapping with the updated corrective mapping, since the system of Noguchi et al. facilitates the corrective mapping of the location of the vehicle for reducing an error range of position information of a vehicle.

	Regarding claims 8, 16 and 20, neither PARK et al. nor Noguchi et al. disclose the system and method of claims 7, 15 and 19, wherein the at least one processor either updates or dismisses the corrective mapping within a predetermined time.

	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of PARK et al. in view of Noguchi et al. to include wherein the at least one processor either updates or dismisses the corrective mapping within a predetermined time, since the system of Noguchi et al. facilitates the corrective mapping of the location of the vehicle for reducing an error range of position information of a vehicle.

	Regarding claims 9 and 17, PARK et al. does not disclose the system and method of claims 1 and 11 wherein the associated correction factors each have a value; the value of the associated correction factor varies across the respective section.
	However, Noguchi et al. discloses that it may be possible to use, as the correction factor, the average of values obtained by dividing the first travel distance by the travel distance obtained using the odometer (Col. 23, lines 30-37), and that the correction factor varies depending on the air pressure or degree of wear of a tire (Col. 12, lines 35, 36).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of PARK et al. to include the features of Noguchi et al. in order to calculate the travel distance of a vehicle that travels on roads under various situations, using a calculation method that matches each road environment.
	Neither PARK et al. nor Noguchi et al. disclose wherein the value of the associated correction factor for a first one of the sections gradually changes toward a value of the associated correction factor for a second one of the sections near a transition between the first one of the sections and the second one of the sections; and the second one of the sections is adjacent the first one of the sections.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of PARK et al. in view of Noguchi et al. to include wherein the value of the associated correction factor for a first one of the sections gradually changes toward a value of the associated correction factor for a second one of the sections near a transition between the first one of the sections and the second one of the sections; and the second one of the sections is adjacent the first one of the sections, since the system of Noguchi et al. facilitates the corrective mapping of the location of the vehicle for reducing an error range of position information of a vehicle.

	Regarding claims 10 and 18, neither PARK et al. nor Noguchi et al. disclose the system and method of claims 1 and 11, wherein the at least one processor determines whether the second vehicle is within a predetermined range of the first vehicle as a prerequisite to using the received communication from the second vehicle.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of PARK et al. in view of Noguchi et al. to include wherein the at least one processor determines whether the second vehicle is within a predetermined range of the first vehicle as a prerequisite to using the received communication from the second vehicle, since the system of PARK et al. facilitates the relative positioning between the vehicles.

10. 	Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2020/0234574 A1) in view of Noguchi et al. (US 10,697,775 B2) as applied to claims 1, 11 and 19 above, and further in view of Robinson et al. (US 9,235,923 B1).

	Regarding claims 21-23, neither PARK et al. nor Noguchi et al. disclose the system and method of claims 1, 11 and 19, wherein the field of view of the at receiver means corresponds to the sky and the corrective mapping is a gradient map of the sky.
	However, Robinson et al. discloses that the presence of an obstruction can be assessed using image analysis techniques such as object recognition, edge detection, grayscale matching, gradient matching, sky mapping, feature-based methods, or other suitable computer-based image analysis techniques (Col. 4, lines 38-44).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of PARK et al. in view of Noguchi et al. to include the features of Robinson et al. for providing a visualization of satellite sightline obstructions in an easier and more intuitive way.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664